Exhibit 10.6E

BIGBAND NETWORKS, INC.

2007 EQUITY INCENTIVE PLAN

ISRAELI SUB-PLAN

(For Israeli Residents Only)

 

  1. Special Provisions for Israeli Tax Payers

This Israeli Sub-Plan (the “Sub-Plan”) to the BigBand Networks, Inc. 2007 Equity
Incentive Plan (the “Plan”) shall apply only to participants who are residents
of Israel. Capitalized terms contained herein shall have the same meanings given
to them in the Plan, unless otherwise provided by this Sub-Plan. Notwithstanding
any provisions contained in the Plan to the contrary and to the extent required
by Applicable Laws, the following terms shall apply to all Awards granted to
residents of Israel, until such time as the Administrator amends this Sub-Plan
or the Administrator otherwise provides.

This Sub Plan applies with respect to grants of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares under the Plan (individually or collectively be referred to
as “Awards”). The purpose of this Sub Plan is to establish certain rules and
limitations applicable to Awards and Shares that may be granted or issued under
the Plan from time to time, in compliance with the securities and other
applicable laws currently in force in the State of Israel. Except as otherwise
provided by this Sub Plan, all grants made pursuant to this Sub Plan shall be
governed by the terms of the Plan.

 

  2. Definitions

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Sub Plan:

“3(i) Option” means an Option which is subject to taxation pursuant to
Section 3(i) of the ITO which has been granted to any person who is not an
Eligible 102 Optionee.

“102 Capital Gains Track” means the tax alternative set forth in
Section 102(b)(2) of the ITO pursuant to which the income is taxed as a capital
gain.

“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.

“102 Ordinary Income Track” means the tax alternative set forth in
Section 102(b)(1) of the ITO pursuant to which income resulting from the sale of
Stock derived from Awards is taxed as ordinary income.

“102 Ordinary Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Ordinary Income Track.



--------------------------------------------------------------------------------

“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Optionee, and includes
both 102 Capital Gains Track Grants and 102 Ordinary Income Track Grants.

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the ITO.

“Controlling Shareholder” as defined under Section 32(9) of the Ordinance, means
an employee who prior to the grant or as a result of the exercise of any Award,
holds or would hold, directly or indirectly, in his name or with a relative (as
defined in the Ordinance) (i) 10% of the outstanding shares of the Company,
(ii) 10% of the voting power of the Company, (iii) the right to hold or purchase
10% of the outstanding equity or voting power, (iv) the right to obtain 10% of
the “profit” of the Company (as defined in the Ordinance), or (v) the right to
appoint a director of the Company.

“Election” means the Company’s choice of the type (as between capital gains
track or ordinary income track) of 102 Trustee Grants it will make under the
Plan, as filed with the ITA.

“Eligible 102 Optionee” means an Employee a Director or an officer, who is not a
Controlling Shareholder.

“ITA” means the Israeli Tax Authority.

“ITO” means the Israeli Income Tax Ordinance (New Version) 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the Rules, all as may be amended from time to
time.

“Non-Trustee Grant” means an Award granted to an Eligible 102 Optionee pursuant
to Section 102(c) of the ITO and not held in trust by a Trustee.

“Option” means an Option granted pursuant to the terms and conditions of the
Plan and the Sub-Plan .

“Required Minimum Trust Period” means the requisite period prescribed by the ITO
and the Rules, or such other period as may be required by the ITA, with respect
to 102 Trustee Grants, during which Awards or Shares issued thereunder must be
held by the Trustee for the benefit of the person to whom it was granted in
order for such grant to enjoy the tax benefits afforded to a 102 Trustee Grant.

“Rules” means the Income Tax Rules (Tax benefits in Shares Issuance to
Employees) 5763-2003.

“Section 102” means Section 102 of the ITO as amended from time to time and any
regulations, rules and orders of procedures promulgated thereunder as now in
effect or as hereafter amended, including the Rules.

 

2



--------------------------------------------------------------------------------

“Trustee” means a person or entity designated by the Board to serve as a trustee
and approved by the ITA in accordance with the provisions of Section 102(a) of
the ITO.

 

  3. Types of Awards and Section 102 Election

3.1 102 Trustee Grants whether made as grants of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, shall be made pursuant to either (a) Section 102(b)(2) of
the ITO as 102 Capial Gains Track Grants or (b) Section 102(b)(1) of the ITO as
102 Ordinary Income Track Grants. The Company’s Election regarding the type of
102 Trustee Grant it chooses to make shall be filed with the ITA. Once the
Company has filed such Election, it may change the type of 102 Trustee Grant
that it chooses to make only after the lapse of at least 12 months from the end
of the calendar year in which the first grant was made in accordance with the
previous Election, in accordance with Section 102. For the avoidance of doubt,
such Election shall not prevent the Company from granting Non-Trustee Grants to
Eligible 102 Optionees at any time.

3.2 Eligible 102 Optionees may receive only 102 Trustee Grants or Non-Trustee
Grants under this Sub-Plan . Optionees who are not Eligible 102 Optionees may be
granted only 3(i) Options under this Sub-Plan .

3.3 No 102 Trustee Grants may be made effective pursuant to this Sub-Plan until
30 days after the requisite filings required by the ITO and the Rules have been
made with the ITA.

3.4 The Award Agreement shall indicate whether the grant is a 102 Trustee Grant,
a Non-Trustee Grant or a 3(i) Option; and, if the grant is a 102 Trustee Grant,
whether it is a 102 Capital Gains Track Grant or a 102 Ordinary Income Track
Grant.

3.5 Each Awards granted pursuant to this Sub-Plan shall be evidenced by an Award
Agreement.

 

  4. Terms And Conditions of 102 Trustee Awards

4.1 Each 102 Trustee Grant shall be held by the Trustee and each certificate for
Shares acquired pursuant to the exercise of an Option, issued directly as Shares
shall be issued to and registered in the name of the Trustee and shall be held
in trust for the benefit of the Optionee for the Required Minimum Trust Period.
After the elapse of the Required Minimum Trust Period, the Trustee may release
such Award and any such Shares, provided that (i) the Trustee has received an
acknowledgment from the ITA that the Eligible 102 Optionee has paid any
applicable tax due pursuant to the ITO or (ii) the Trustee and/or the Company or
its Affiliate withholds any applicable tax due pursuant to the ITO. The Trustee
shall not release any 102 Trustee Awards or Shares issued thereunder prior to
the full payment of the Eligible 102 Optionee’s tax liabilities arising from the
grant of the Award or the issuance or vesting of the Shares.

4.2 Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Ordinary Income Track Grant, as applicable) shall be subject to the relevant
terms of Section 102 and the ITO, which shall be deemed an integral part of the
102 Trustee Grant and shall prevail

 

3



--------------------------------------------------------------------------------

over any term contained in the Plan, this Sub-Plan or any agreement that is not
consistent therewith. Any provision of the ITO and any additional terms required
by the ITA not expressly specified in this Sub-Plan or the Award Agreement, as
applicable, which are necessary to receive or maintain any tax benefit pursuant
to the Section 102 shall be binding on the Eligible 102 Optionee. The Trustee
and the Eligible 102 Optionee granted a 102 Trustee Grant shall comply with the
ITO, and the terms and conditions of the Trust Agreement entered into between
the Company and the Trustee and any tax ruling obtained from the ITA. For
avoidance of doubt, it is reiterated that compliance with the ITO specifically
includes compliance with the Rules. Further, the Eligible 102 Optionee agrees to
execute any and all documents which the Company or the Trustee may reasonably
determine to be necessary in order to comply with the provision of any
applicable law, and, particularly, Section 102.

4.3 During the Required Minimum Trust Period, the Eligible 102 Optionee shall
not require the Trustee to release or sell the Awards or Shares issued
thereunder and other shares received subsequently following any realization of
rights derived from Awards or Shares (including stock dividends) to the Eligible
102 Optionee or to a third party, unless permitted to do so by applicable law.
Notwithstanding the foregoing, the Trustee may, pursuant to a written request
and subject to applicable law, release and transfer such Shares to a designated
third party, provided that both of the following conditions have been fulfilled
prior to such transfer: (i) all taxes required to be paid upon the release and
transfer of the Shares have been withheld for transfer to the tax authorities
and (ii) the Trustee has received written confirmation from the Company that all
requirements for such release and transfer have been fulfilled according to the
terms of the Company’s corporate documents, the Plan, any applicable agreement
and any applicable law. To avoid doubt such sale or release during the Required
Minimum Trust Period will result in different tax ramifications to the Eligible
102 Optionee under Section 102 of the ITO and the Rules and/or any other
regulations or orders or procedures promulgated thereunder, which shall apply to
and shall be borne solely by such Eligible 102 Optionee.

4.4 In the event a stock dividend is declared and/or additional rights are
granted with respect to Shares which derive from 102 Trustee Grants, such
dividend and/or rights shall also be subject to the provisions of this Section 4
and the Required Minimum Trust Period for such shares and/or rights shall be
measured from the commencement of the Required Minimum Trust Period for the
Awards with respect to which the dividend was declared and/or rights granted. In
the event of a cash dividend on Shares, the Trustee shall transfer the dividend
proceeds to the Eligible 102 Optionee after deduction of taxes and mandatory
payments in compliance with applicable withholding requirements.

 

  5. Assignability

As long as Awards or Shares are held by the Trustee on behalf of the Eligible
102 Optionee, all rights of the Eligible 102 Optionee over the Award and Shares
are personal, can not be transferred, assigned, pledged or mortgaged, other than
by will or laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

  6. Tax Consequences

6.1 Any tax consequences arising from the grant, vesting or exercise of any
Awards, from the payment for Shares covered thereby, or from any other event or
act (of the Company and/or its affiliates and/or the Trustee and/or the
Optionee), hereunder, shall be borne solely by the Optionee. The Company and/or
its affiliates and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Optionee shall agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Optionee. The Company and/or any of its Affiliates and/or the Trustee may make
such provisions and take such steps as they may deem necessary or appropriate
for the withholding of all taxes required by law to be withheld with respect to
wards under the Plan and the exercise, vesting and/or sale or other disposition
thereof, including, but not limited, to (i) deducting the amount so required to
be withheld from any other amount (or Shares issuable) then or thereafter to be
provided to the Optionee, including by deducting any such amount from the
Optionee’s salary or other amounts payable to the Optionee, to the maximum
extent permitted under law and/or (ii) requiring the Optionee to pay to the
Company or any of its affiliates the amount so required to be withheld as a
condition of the issuance, delivery, distribution or release of any Shares. The
Company and/or the Trustee shall not be required to release any Shares to the
Optionee until all required withholding taxes have been paid by the Optionee. In
addition, the Optionee will be required to pay any amount due in excess of the
tax withheld and transferred to the ITA, pursuant to applicable tax laws,
regulations and rules.

For avoidance of doubt, there is no assurance that all of the Awards granted as
Section 102 Awards shall be eligible for the tax benefits pursuant to
Section 102 and therefore any tax consequences arising from the grant, vesting
or exercise of any Awards, from the payment for Shares covered thereby, or from
any other event or act (of the Company and/or its affiliates and/or the Trustee
and/or the Optionee), hereunder, shall be borne solely by the Optionee. The
grant of the Awards shall be subject to any tax ruling (if granted) by the
Company.

6.2 With respect to Non-Trustee Grants, if the Optionee ceases to be employed by
the Company or any Affiliate, the Eligible 102 Optionee shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares. to the satisfaction of the Company, all in
accordance with the provisions of Section 102 of the ITO and the Rules.

6.3 Following the grant of Options under this Sub-Plan and in any case in which
the participant shall stop being considered as an “Israeli Resident,” as defined
in the Ordinance, the Company may, if and to the extent the Ordinance and/or the
rules promulgated thereunder shall impose such obligation on the Company, to
withhold all applicable taxes from the participant, to remit the amount withheld
to the appropriate Israeli tax authorities and to report to such participant the
amount so withheld and paid to said tax authorities.

 

5



--------------------------------------------------------------------------------

6.4 Notwithstanding anything herein to the contrary, this Sub-Plan shall be
governed by the provisions of the Ordinance, the rules promulgated thereunder,
and any other applicable Israeli laws with respect to Service Providers or
Employees who are Israeli residents.

6.6 This Sub-Plan shall be deemed to be part of the Plan and the Administrator
shall have the authority to amend this Sub-Plan in accordance with Section 19 of
the Plan.

 

6